DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “the internal sensor date calculate the control data”.  It appears claim 2 should recite “the internal sensor data to calculate the control data”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claims 8 and 17 recite limitations drawn to the plurality of different external peripheral sensors where neither independent claim positively recites said sensors as part of the device or system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20(a1/a2) as being anticipated by Mueller, US 2014/0121845 (Mueller, IDS).
Regarding claim 1, Mueller discloses a medical treatment device (REF 501) for treating a patient (abstract, figs. 1-7) comprising:
A sensor interface (REF 505, 520/521, ¶ 0023-0024), for receiving sensor data from a plurality of different external peripheral sensors (REF 510, ¶ 0016-0017, 0033-0035);
A controller (REF 504) configured to:
Process the received sensor data to calculate control data (¶ 0028, 0127); and
Provide the control data for controlling medical treatment related devices (¶ 0028-0029); and
An output interface (see “interface…for data exchange”, ¶ 0023 and “control signals”, ¶ 0065) for providing the control data.
Regarding claim 2, Mueller discloses a device further comprising internal sensors (¶ 0016-0019, 0085-0086, 0106-0107) configured to output internal sensor data to the controller, and wherein the controller is configured to process the internal sensor data to calculate the control data (¶ 0030, 0085-0086, 0106-0107, 0119).
Regarding claim 3, Mueller discloses a device wherein the sensor interface is a wireless interface (¶ 0046).
Regarding claim 4, Mueller discloses a device wherein the output interface is a wireless interface (¶ 0046).
Regarding claim 5, Mueller discloses a device comprising a blood pump (REF 102, ¶ 0105), where control data is capable of being used to control a flow rate of the blood pump (¶ 0065).
Regarding claim 6, Mueller discloses a device wherein the medical treatment device comprises a peritoneal dialysis machine (¶ 0100, 0122).
Regarding claims 7 and 9, Mueller discloses a device wherein sensors are capable of providing temperature data (¶ 0035) and location data (¶ 0091-0093).
Regarding claim 8, Mueller discloses a device wherein the plurality of different external peripheral sensors comprises one or more wearable devices (see “smartphones”, abstract).
Regarding claims 10-12 and 14-18, Mueller is relied upon in the rejection of claims 1-9 set forth above.
Regarding claim 13, Mueller discloses a system wherein the medical treatment related device is mobile or stationary (fig. 2, ¶ 0091-0093).
Regarding claim 19, Mueller discloses a system wherein sensors are capable of providing physiological data (¶ 0075), and wherein the control data comprises a blood pump control signal for controlling a blood pump (¶ 0065, 0105).
Regarding claim 20, Mueller discloses a system wherein threshold values are configured for all the sensor data, and wherein the controller is configured to output an alert signal in response to non-compliance with the threshold values (¶ 0082, 0118).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571) 270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779